HARWOOD, Presiding Judge.
In this case a judgment of guilty was entered on 12 March 1954, and sentence was imposed on 18 March 1954.
No motion for a new trial was made, and an appeal was taken on 18 March 1954, the date of sentence.
The transcript of the evidence was filed with the circuit clerk on 15 September 1954, some five months and twenty-seven days after the appeal day.
The State has filed a motion to strike the transcript of the evidence because not filed in accordance with law.
This identical point was before us in the case of Clark v. State, Ala.App., 82 So.2d 805,1 and the principles therein enunciated are governing of, and decisive of, the State’s motion to strike the transcript in this case.
The State’s motion to strike is granted upon the authority of Clark v. State, supra.
The record proper being in all things regular this cause is due to be affirmed, and it is so ordered.
Motion to strike transcript of evidence granted, and cause affirmed.
Affirmed.
BONE, J., recuses self.

. Ante, p. 305.